Citation Nr: 0610553	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-01 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
headache disorder.

2.  Entitlement to a rating higher than 10 percent for an 
upper back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which, in pertinent part, 
denied a compensable rating for the veteran's service-
connected headache disorder and denied a rating higher than 
10 percent for a service-connected upper back disability.  
The veteran appealed for higher ratings for these conditions.  
Subsequently, in May 2003, a compensable 10 percent rating 
was granted for her headache disorder.  She continued to 
appeal for higher ratings for the conditions.  The Board 
notes that other conditions were previously on appeal, but 
these issues have been previously withdrawn.


FINDING OF FACT

In January 2006, the Board received written communication 
from the veteran and her representative indicating that the 
veteran wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The veteran has 
withdrawn her appeal for higher ratings for a service-
connected headache disorder and a service-connected upper 
back disability and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


